 8:18-cv-00046-RGK-PRSE Doc # 128 Filed: 06/17/21 Page 1 of 2 - Page ID # 980




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JUSTIN GARDNER,

                    Petitioner,                              8:18CV46

      vs.
                                                              ORDER
STATE OF NEBRASKA,

                    Respondent.


       This matter is before the court on the Notices of Appeal (filing 126) filed by
Petitioner Justin Gardner on June 16, 2021. Petitioner appeals from t he court’s
Orders dated June 1, 2021, and May 20, 2021, bot h of wh ich den ied Pet itioner
leave to appeal in forma pauperis with respect to previously filed notices of appeal.
(Filings 118 & 125.) Also before the court is a memorandum from the Clerk of t h e
Court requesting a ruling as to Petitioner’s authorization to proceed in forma
pauperis on appeal. (Filing 127.)

       Petitioner has failed to include the $505.00 appellate filing and docket fees.
A litigant seeking to appeal a judgment must either pay the required filing fees, see
Fed. R. App. P. 3(e), or proceed in forma pauperis pursuant to 28 U.S.C. § 1915(a).
“An appeal may not be taken in forma pauperis if the trial court certifies in writing
that it is not taken in good faith.” 28 U.S.C. § 1915(a)(3). The court hereby
certifies that the appeal filed by Petitioner in this case is frivolous and not taken in
good faith, and Petitioner cannot file an appeal in forma pauperis. See Fed. R. App.
P. 24(a)(3) and 28 U.S.C. § 1915(a)(3).

      IT IS THEREFORE ORDERED that Petitioner may not proceed on appeal
in forma pauperis.
8:18-cv-00046-RGK-PRSE Doc # 128 Filed: 06/17/21 Page 2 of 2 - Page ID # 981




     Dated this 17th day of June, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          2
